DECISION
The application of the above-named defendant for a review of the sentence for Count II, theft, 10 years with 5 years suspended plus same conditions imposed for Bail Jumping (BDC-86-128) said sentences to run consecutively; $3,000 restitution, imposed on December 11, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Steve Hudspeth, Deputy County Attorney from Cascade County for appearing before the Sentence Review Board.
We wish to thank Debbie Waltari of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.